Order entered March 12, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00049-CR

                EX PARTE ANTHONY TYRONE JOHNSON

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-20-1620

                                     ORDER

      Before the Court is the State’s March 10, 2021 agreed motion to extend the

time to file the State’s brief. We GRANT the motion and ORDER the State’s

brief filed on or before March 18, 2021.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE